DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed on 10/08/2021 has been entered.  No claims have been added or cancelled.  Therefore, claims 1-20 remain pending in this application.

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US Pub 2014/0011056) in view of Heichal et al. US Pub 2010/0071979 (hereinafter Heichal) and further in view of Kim et al. US Pub 2011/0078092 (hereinafter Kim).
 	Regarding claim 1, Adachi teaches a battery (fig. 11, element 41; a plurality of battery cells) configured to be attached to a battery holder (fig. 4, element 14[16]; a battery holder includes a base 14), said battery for use by a mobile robot (¶ 0048, 0094; such as an electric vehicle), the battery comprising:  
 	5(a) a battery body (Adachi, fig. 11, 12; includes an upper portion and a lower portion as shown below) encapsulating the battery; 

    PNG
    media_image1.png
    872
    1256
    media_image1.png
    Greyscale



 	(c) at least one fixing unit located on the battery body (fig. 4 below; ¶ 0094), said at least one fixing unit configured to fix the battery (fig. 4, element 11; assembled battery module) to the battery holder (fig. 4, element 14; the base); 

    PNG
    media_image2.png
    591
    846
    media_image2.png
    Greyscale

 	(d) at least two damping pins (see fig. 12 below; comprises at least two pins) protruding from the battery body comprising a 10distal top and a proximal base (see fig. 12), said proximal base located closer to the battery body than to the distal top (see fig. 12 below), wherein a minimum bounding circle of the proximal base is larger than a minimum bounding circle of the distal top (see fig. 12 below); and 

    PNG
    media_image3.png
    855
    1039
    media_image3.png
    Greyscale

 	However, Adachi is silent about wherein at least one of the at least two damping pins is cone shaped.

    PNG
    media_image4.png
    871
    1272
    media_image4.png
    Greyscale

 	Heichal discloses an electric vehicle includes a battery pack (fig. 8, element 806), and the battery pack includes one or more pins (damping pins) to align the battery with 

    PNG
    media_image5.png
    840
    1404
    media_image5.png
    Greyscale

 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Adachi to incorporate with the teaching of Heichal by having cone shaped pins to align the battery pack with the receptacle part of the mobile vehicle, because it would be advantageous to prevent the battery pack from being inserted in the receptacle part in the wrong direction and further prolong the service life of the battery pack and the motor vehicle. 
 	Adachi in view of Heichal does not disclose the battery includes at least one battery communication component configured to at least transmit battery status data.
 	However, Kim discloses a system for charging of an electric vehicle battery leveraging smart power grid technology, the system comprising: a wireless communication unit configured to establish a wireless communication session with a 
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Adachi in view of Heichal to incorporate with the teaching of Kim by including the wireless communication unit in the system, because it would be advantageous to determine peak, average, and minimum power costs for the time period based on the battery status and further minimize power cost for a given time period.
Regarding claim 2, Adachi in combination of Heichal and Kim discloses wherein the at least two electrical connectors comprise at least one electrical pin protruding from the battery body (see fig. 12, elements 61-66).  However, Adachi in combination of Heichal and Kim does not a particular value for height of the electrical pin.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an electrical connector with a height in the range of 1 to 30 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05.
 	Regarding claim 3, Adachi teaches wherein the at least two damping pins comprise at least one protruding metallic element protruding from the battery body (¶ 0083; the connecting bars 91).
Regarding claim 4, Adachi in combination of Heichal and Kim discloses wherein the at least two damping pins comprise at least one truncated cone shaped protruding In re Aller, 105 USPQ 233.  See MPEP 2144.05.
 	Regarding claim 5, Adachi discloses wherein the at least two damping pins are placed at different locations of a surface of the battery body and wherein the at least two damping pins (see fig. 12 above) are positioned adjacent to the electrical connectors (fig. 12, elements 61-66).
 	Regarding claim 6, Adachi discloses wherein the battery comprises at least two fixing units (fig. 4, element N), located on the battery body.
 	Regarding claim 7, Adachi discloses wherein the battery comprises 2 to 4 fixing units (fig. 4, element N; at least two units) located on side surfaces of the battery body.
 	Regarding claim 8, Adachi discloses wherein the at least one fixing unit comprises a sliding latch (fig. 10-11, element 75) configured to move along the battery body between a closed 10position and an open position and wherein (a) the at least one fixing unit positioned in the closed position is configured to extend into the battery holder to latch the battery to the battery holder (fig. 12 shows the closed positon/locked position); and (b) the at least one fixing unit positioned in the open position (fig. 11 shows the open position; furthermore, in a broad sense, any structure may be considered to be “removable”, if so desired as long as the structure may be removed by 
	Regarding claim 9, Adachi in combination of Heichal and Kim discloses wherein the battery communication component comprises at least one electromagnetic wave transmitter and/or receiver (Kim, ¶ 0157), configured to at least one of transmitting and receiving signals comprising information related to status of the battery (Kim, Abstract).
 	Regarding claim 10, Adachi in combination of Heichal and Kim discloses wherein the battery communication component comprises at least one infrared sensor (Kim, ¶ 0157).
 	Regarding claim 11, Adachi in combination of Heichal and Kim discloses wherein the battery communication 25component is configured to repeatedly transmit at least one stream of data, indicating at least one of the following: (a) current energy level of the battery (Kim, ¶ 0048-0049), and/or (b) last n energy levels of the battery, n being a programmable parameter, and/or 30(c) ID of the battery (Kim, ¶ 0159, 0163).
 	Regarding claim 12, Adachi discloses wherein the battery further comprises a battery case (fig. 9, element 15; cover).
 	Regarding claim 13, Adachi discloses wherein at least one of the following elements of the battery are positioned in the battery case (a) the at least one fixing unit (see fig. 4), and/or (b) at least one damping pin (see fig. 11-12), and/or (c) the at least one battery communication component.
 	Regarding claim 14, Adachi discloses wherein the battery case is configured as a battery case adapter (see fig. 11, element 43; element 43 is not the battery itself) configured to facilitate the use of a robot battery, different from the battery, as a battery.
Regarding claim 15, Adachi discloses a battery holder (see fig. 4) configured to hold the battery of claim 1.
 	Regarding claim 16, Adachi discloses wherein the battery holder further comprises a plurality of pin insertion places (fig. 11-12, element 82; and element 82 is holding/connecting a portion of a battery unit) and wherein the at least two damping pins are configured to fit in the pin insertion places (see fig. 11-12 below).

    PNG
    media_image6.png
    925
    1252
    media_image6.png
    Greyscale

 	Regarding claim 17, Adachi discloses wherein the battery holder comprises at least one fixing element, wherein the at least one fixing element comprises an elongated part (fig. 10-11, element 75) protruding from the battery holder, and wherein: (a) the at least one fixing unit positioned in a closed position is configured to 25slide past fig. 12 shows the closed positon/locked position); and (b) the at least one fixing unit is configured to unlatch (fig. 11 shows the open position) the battery from the at least one fixing element of the battery holder (¶ 0086, 0094, 0109).
 	Regarding claim 18, Adachi in combination of Heichal and Kim discloses a system configured to at least one of storing, swapping and charging a battery, the system comprising: 
 	(a) at least one battery (fig. 2, element 41) according to claim 1; 
 	(b) at least one mobile robot comprising at least one robot battery holder (¶ 0071; in the body of the vehicle) 5according to claim 15, said robot configured to use the at least one battery as an electrical power source (¶ 0130); and 
 	(c) at least one battery station comprising at least one station battery holder (Kim, ¶ 0161) according to claim 15, 
 	said battery station configured to perform at least one of the following:  10(i) store the at least one battery of the at least one mobile robot, and/or (ii) charge the at least one battery of the at least one mobile robot (Kim, ¶ 0161), and/or (iii) swap the at least one battery of the at least one mobile robot with another battery.
 	Regarding claim 19, Adachi in combination of Heichal and Kim discloses wherein the mobile robot comprises a robot communication component configured to facilitate at least one of transmitting and receiving of the battery status data between the mobile robot and the battery (Kim, Abstract).  
 	Regarding claim 20, Adachi in combination of Heichal and Kim discloses wherein the battery station comprises 20a station battery holder communication .

Response to Arguments
 	Applicant’s arguments, see pages 9-11, filed 10/08/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heichal et al. US Pub 2010/0071979.
 	Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
 	On pages 12-13 of the remark, Applicant argues that “Adachi makes no mention or suggestion of any sliding latch mechanism, as claimed.” And Applicant further argues that Adachi has no notion of the claimed "at least one fixing unit is configured to unlatch the battery from the at least one fixing element of the battery holder." To the extent that the exhaust air duct 44 may be disconnected from the insulating cover 43, this would have to be done by unscrewing the nuts 93 from the connecting bars 91, and not by any unlatching” on page 14-16.
 	However, Examiner respectfully disagrees with the arguments as stated above because Adachi discloses the assembling of the battery case and the insulating cover is made using a plurality of mounting members or clips 75 [a sliding latch].  Each of the clips 75 holds or grips the protrusions of the battery case and the insulating cover to join them firmly.  Also, the insulating cover can be removed/unlatched from the battery case. 
On pages 12-13 of the remark, Applicant argues that Adachi thus lacks any teaching or suggestion of the claimed "battery holder configured to hold the battery, ... wherein the battery holder further comprises a plurality of pin insertion places and wherein the at least two damping pins are configured to fit in the pin insertion places."
  	However, Examiner respectfully disagrees with the arguments as stated above because Adachi clearly discloses the element 82 can be connected with the cells 41.  Therefore, the element 82 is able to at least hold a portion of the battery cells 41.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        01/04/2022